                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

U.S. Bank Trust, N.A., as Trustee for LSF10
Master Participation Trust

               Plaintiff
                                                  CIVIL ACTION NO: 2:18-cv-00440-LEW
                        vs.                       RE:
                                                  64 Haskell Road, North Yarmouth, ME
                                                  04097

John S. Baldwin                                   Mortgage:
                                                  January 18, 2008
                                                  Book 25772, Page 32

                Defendant

                       CONSENT JUDGMENT OF FORECLOSURE AND SALE

       This matter came before the Court for a testimonial hearing on Plaintiff's Motion for
Default Judgment on January 29, 2019. Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10
Master Participation Trust, was present and represented by John A. Doonan, Esq. Defendant John
S. Baldwin appeared.

       All persons interested having been duly notified in accordance with the law, and after
hearing, the Plaintiff's Motion for Default Judgment is GRANTED. Count II – Breach of Note,
Count III – Breach of Contract, Money Had and Received, Count IV – Quantum Meruit, and
Count V – Unjust Enrichment, are hereby DISMISSED without prejudice at the request of the
Plaintiff. JUDGMENT on Count I – Foreclosure, is hereby ENTERED as follows:

   1. If the Defendant or his/her heirs or assigns pays U.S. Bank Trust, N.A., as Trustee for
       LSF10 Master Participation Trust (“U.S. Bank”) the amount adjudged due and owing Three
       Hundred Fifty-Three Thousand One Hundred Twelve and 55/100 ($353,112.55) Dollars.
                        Description                Amount
                   Principal Balance:                       $281,762.03
                    Escrow Balance:                           $3,725.95
                       Total Interest:                        $9,446.55
                    Defer Principle:                         $58,178.02
                         Total Due:                         $353,112.55
         within 90 days of the date of the Judgment, as that time period is calculated in
         accordance with 14 M.R.S.A. § 6322, U.S. Bank shall forthwith discharge the Mortgage
         and file a dismissal of this action on the ECF Docket.

2.   If the Defendant or his/her heirs or assigns does not pay U.S. Bank the amount adjudged
     due and owing ($353,112.55) within 90 days of the Judgment, as that time period is
     calculated in accordance with 14 M.R.S.A. § 6322, his/her remaining rights to possession of
     the North Yarmouth Property shall terminate, U.S. Bank shall conduct a public sale of the
     North Yarmouth Property in accordance with 14 M.R.S.A. § 6323, disbursing the proceeds
     first to itself in the amount of $353,112.55 after deducting the expenses of the sale, with any
     surplus to the Defendants, or their heirs or assigns, in accordance with 14 M.R.S.A. § 6324.
     U.S. Bank may not seek a deficiency judgment against the Defendants pursuant to the
     Defendants' discharge in bankruptcy.

3.   Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk shall sign a certification after the appeal
     period has expired, certifying that the applicable period has expired without action or that
     the final judgment has been entered following appeal.

4.   The amount due and owing is $353,112.55.

5.   U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust has first priority, in
     the amount of $353,112.55, pursuant to the subject Note and Mortgage and there are no
     parties in interest other than the Defendants, who have second priority.

6.   No public utility easements survive the foreclosure.

7.   The prejudgment interest rate is 3.37500%, see 14 M.R.S.A. § 1602-B, and the post-judgment
     interest rate is 8.59%, see 14 M.R.S.A. § 1602-C.

8.   The following information is included in this Judgment pursuant to 14 M.R.S.A. § 2401(3):
                             PARTIES                            COUNSEL
PLAINTIFF                    U.S. Bank Trust, N.A., as Trustee John A. Doonan, Esq.
                             for LSF10 Master Participation Reneau J. Longoria, Esq.
                             Trust                             Doonan, Graves & Longoria, LLC
                                                               100 Cummings Center
                                                               Suite 225D
                                                               Beverly, MA 01915


DEFENDANT                    John S. Baldwin                    Pro Se
                             64 Haskell Road
                             North Yarmouth, ME 04097



       a)     The docket number of this case Consent is No. 2:18-cv-00440-LEW.

       b)     The Defendants, the only parties to these proceedings besides U.S. Bank, received
              notice of the proceedings in accordance with the applicable provisions of the
              Federal Rules of Civil Procedure.

       c)     A description of the real estate involved, 64 Haskell Road, North Yarmouth, ME
              04097, is set forth in Exhibit A to the Judgment herein.

       d)     The street address of the real estate involved is 64 Haskell Road, North Yarmouth,
              ME 04097. The Mortgage was executed by the Defendant on January 18, 2008. The
              book and page number of the Mortgage in the Cumberland County Registry of
              Deeds is Book 25772, Page 32.

       e)     Plaintiff specifically agrees to waive any deficiency which may be associated with this
              loan.

       f)     Judgment to enter in 30 days, on March 1, 2019.

SO ORDERED.


                                                      /s/Lance E. Walker
                                                      LANCE E. WALKER
                                                      U.S. DISTRICT JUDGE
Dated this 1st day of March, 2019.
